Citation Nr: 0834953	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-15 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from November 1976 to July 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the claims for service 
connection.

The issue of entitlement to service connection for COPD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of record that demonstrates 
the veteran has current hearing loss.

2.  There is no medical evidence of record that the veteran's 
current bilateral tinnitus is causally or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in August 2006 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
her claims and of her and the VA's respective duties for 
obtaining evidence.

The veteran asserts that the statement of the case provided 
in April 2007 was inadequate due to a failure to address the 
regulations requiring showing of good cause for failure to 
attend a VA examination.  The statement of the case includes 
the appropriate regulation regarding failure to report to VA 
examinations.  See 38 C.F.R. § 3.655.  There is no evidence 
of record that the veteran provided any reason for failure to 
report to the examination.  The Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, the regional office provided 
the veteran with notice in August 2006, as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors to consider: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records, and the veteran was 
scheduled for a VA examination in November 2006, but failed 
to appear and failed to show good cause.  The available 
medical evidence and records have been obtained in order to 
make an adequate determination.

Neither the veteran nor her representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).





II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Under C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  She states that she received damage 
to her hearing while being in the vicinity of helicopters, 
flight lines, and firing ranges during service.

At the veteran's separation examination in April 1977, a 
hearing test was conducted and revealed normal hearing levels 
in both ears.  

The veteran was scheduled for a VA examination in November 
2006, but failed to report and also failed to notify the RO 
of the reason for the cancellation.  The consequence for 
failure to report for a VA examination without good cause is 
that the claim will be rated based on the evidence of record.  
38 C.F.R. §§ 3.158, 3.655 (2007).  The veteran was notified 
of consequences of failure to report to VA examinations in 
the VCAA letter dated August 2006 and in the statement of the 
case dated April 2007.

VA outpatient records have been reviewed and are silent as to 
any treatment for bilateral hearing loss.  In fact, during a 
VA outpatient visit in July 2006, the veteran denied having 
any hearing loss.  

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no 
current diagnosis or evidence of bilateral hearing loss.  
Additionally, the service medical records as well as the 
post-service medical records are silent as to any additional 
symptoms or treatment of hearing loss. 

In reaching these conclusions, the Board considered the 
veteran's arguments in support of her assertions that she 
suffers from bilateral hearing loss, and that this condition 
is due to exposure to noise during service.  However, the 
veteran's opinion alone cannot create the link between her 
current symptoms and experiences during service.  Where the 
determinative issue requires a medical diagnosis or 
etiological opinion, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board finds that there is no objective medical evidence 
to show that the veteran currently has a hearing loss 
disability.  Thus, as there is no current evidence of 
bilateral hearing loss, the Board concludes that a hearing 
loss disability was not incurred in or aggravated by service.


III.  Entitlement to Service Connection for Bilateral 
Tinnitus

As stated previously, under the relevant laws and 
regulations, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The veteran is claiming entitlement to service connection for 
bilateral tinnitus caused by noise exposure during service.  

At the veteran's separation examination in April 1977, ears 
were noted as normal and there was no mention of tinnitus or 
ear problems.  The veteran stated during a VA outpatient 
examination in July 2006 that she experiences tinnitus.  
There is no medical evidence of complaints, treatment, or 
symptoms of tinnitus for a period of almost thirty years 
following discharge from service.  Evidence of a prolonged 
period without apparent medical complaints can be weighed 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The veteran was scheduled for a VA examination in November 
2006, but failed to report and also failed to notify the RO 
of the reason for the cancellation.  The consequence for 
failure to report for a VA examination without good cause is 
that the claim will be rated based on the evidence of record.  
38 C.F.R. §§ 3.158, 3.655 (2007).  As stated previously, the 
veteran was notified of consequences of failure to appear to 
VA examinations in both the VCAA letter dated August 2006 and 
in the statement of the case dated April 2007.  There is 
currently no evidence of record that creates a nexus between 
noise exposure during service and the veteran's current 
tinnitus.

In sum, because of the absence of medical evidence of a nexus 
between her current tinnitus and active duty, and the amount 
of time that elapsed since military service without symptoms, 
complaints, or treatment, the Board finds that the evidence 
is against a grant of service connection for tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran is seeking service connection for COPD.  The 
veteran asserts that her COPD is a result of breathing fumes 
from jet propulsion fuel, exhaust from helicopters, and being 
exposed to exhaust fumes of gas chambers.  

The veteran's DD-214 reports that the veteran was an air 
traffic radar controller.  A remand is required in order to 
afford the veteran a VA examination.  A VA examination or 
opinion is necessary if the evidence of record: (a) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (d) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 C.F.R. § 3.159 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability 
may be associated with military service include credible 
evidence of continuity and symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, supra, 
at 83.  

VA outpatient records show that the veteran currently is 
diagnosed and is being treated for COPD.  However, due to the 
lack of a medical opinion concerning a nexus between the 
current disability and service, there is not sufficient 
evidence to render a decision on service connection.

Given the VA's duty to obtain a VA examination where the 
evidence indicates that the claimed disabilities may be 
associated with in-service problems, a remand is necessary 
for further medical assessment with a nexus opinion.  See 38 
U.S.C.A. §§ 5103A; 38 C.F.R. § 3.159(c)(4) (2007).


Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
for COPD.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not, at 
least as likely as not, or less likely 
than not, that the veteran's COPD had its 
onset during service, or is in any other 
way causally related to her active 
service.  The examiner is requested to 
specifically address whether the 
veteran's COPD could have resulted from 
exposure to fuel fumes and exhaust fumes.

2.  All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

3.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination scheduled in connection 
with this REMAND and to cooperate in the 
development of her case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of her claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).

4.  After all of the above actions have 
been completed, readjudicate her claim.  
If the claim remains denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


